 

Case 1:20-cv-07631-GBD-SDA Document 2 Filed 09/16/20-— Paget of 12 —-— ee

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Teanick Pliter

 

 

Write the full name of each plaintiff. CV
{Include case number if one has been
assigned}
_ -against-
COMPLAINT

Vie Lomnyacty Coarcwe Do vou wanta jury trial?
Conon Rewicts ves No
LALO Bleu civ) AYThooe
AS, AY (OM GT

Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section Il.

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual's birth; a minor's initials; and the last four digits of a financial account number,

See Federal Rule of Civil Procedure 5.2.

 

 

 

Rev. 1/9/17 a4 :

 
 

 

--s-Case_t:20-cv-07631-GBD-SDA:--Document :2:- Filed 69/16/20:-Page 2 of-12.. -

I. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power}. Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.

What is the basis for federal-court jurisdiction in your case?

Nea Federal Question

LI} Diversity of Citizenship
A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?

Tate VID = £4 val OMA
Age L, hon. S

 

 

B. If you checked Diversity of Citizenship
1. Citizenship of the parties

Of what State is each party a citizen?

The plaintiff , , is a citizen of the State of
(Plaintiff's name)

 

(State in which the person resides and intends te remain.)

or, if not lawfully admitted for permanent residence in the United States, a citizen or

subject of the foreign state of

 

if more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff.

Page 2
 

 

Case 1:20-cv-07631-GBD-SBA .Document:2 Filed 09/16/20 . Page 3 of 12.

 

~~. —____—_}f the defendant isan indmdual:

The defendant, , is a citizen of the State of

 

(Defendant's name)

 

or, if not lawfully admitted for permanent residence in the United States, a citizen or

subject of the foreign state of

 

If the defendant is a corperation:

The defendant, , is incorporated under the laws of

 

the State of '

 

and has its principal place of business in the State of

 

or is incorporated under the laws of (foreign state)

 

 

and has its principal place of business m

If more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.

II. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

me Q exele Ke eke “Ry te

 

 

 

First Name Wddle Initia] Last Name
\YGb Rendell Pre FUE
Street Address
Ase NY | of 73
County, City $tate ‘ "Zip Code

3y7-260-0507 Serick Delite IT @ Fenaiticor

Telephone Number Email Address (\f available)

 

Page 3

 
 

 

--Case 1:20-cv-07631-GBD-SDA . Document 2. Filed 09/16/20 "Page 4 4 of 12

B. Defendant Information

 

To the best of your ability, provide addresses where each defendant may be served. Hf the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the

caption. Attach additional pages if needed.

Defendant 1:

Defendant 2:

Defendant 3:

\l1? Commavachy Seauices

First Name Last Name

C\iwital Ws nacho.

Current Job Title (or other identifying i et.

\ayo bathe Pre as ale Chak.

Current Work Address (or other address where defendant may be served)

Te NY [eyed

County, City | State Zip Code

 

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served}

 

County, City State Zip Code

 

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address {or other address where defendant may be served)

 

County, City State Zip Code

3
Page 4

 
 

 

Case 1:20-cv-07631-GBD-SDA Document2 Filed 09/16/20 Page 5 of 12

 

Beferncant~-— so =
First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

It. STATEMENT OF CLAIM

Place(s) of occurrence: 19.0 PycHhnve Pie [ot no { OY G+

Date(s) of occurrence: g | 28 | 19

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were |
harmed, and what each defendant personally did or failed to do that harmed you. Attach’

additional! pages if needed.

yA * chad complouct ce Lk “+o
DAs4t He hs bs the spot Wh
NLC? os een che YAN em plone
TA IANS Racacrmadt, ib brn, 4 At
Cee ts 2M (ache +a “york the Aust
mod — Aches chu ory edacy Cte
pay Guboint oa hea ee ARAVA LesHy_ )
“Clws cool) TAR AQA Arf Fret jy Che
panies Caples rumba thaw, © Lf aS
cg TU on WRAL pret mov) INS
AQ Dpriced a width, boK QaatTs aden
py SRR Credech atl aac lon )
Urdonthy Ryav hte
Vere pas a) RccAnd iy ft Fela) trate feo

 

 

VYNE_.,
Page 3
 

 

Case 1:20-cv-07631-GBD-SDA Document 2 Filed 09/16/20 . Page 6 of 12

 

 

 

 

 

 

 

 

 

 

 

INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.

 

nl (2)

 

 

 

 

IV. RELIEF

State briefly what money damages or other relief you want the court to order.

“ase d oth Ry vn Witke Coshvect SE shud bonne
\paan Ces he GM otf? membre pry -
Ts Car TC sees nore Mis caving cl

Sg Hing teks Of Sestence € a new CAS

Liew 2 tad Seuzpek Liens fo. fi NC Mahe ;

Page 6
a

 
 

 

 

 

_Case 1:20-cv-07631-GBD-SDA -Document 2 Filed 09/16/20 Page 7 of 12.

Vv. PLAINTIFF” S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: 41) the

complaint is not being presented for an improper purpose (such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported |
by existing law or by a nonfrivolous argument to change existing law, (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery; 2
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil

Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. J
understand that my failure to keep a current address on file with the Clerk's Office may

result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP app}

at [S loo
intiff’s Signature

Dated
Deedee

First Name Initial Last Name

CEO Carded Ney eefie”

 
 
   

  
 

 

 

 

 

Street Address

“130 NY LON
County, City Stgte - Zip Code ,
IN1- L90-a SAT ate
Telephone Number Email Addréss {if available) LA

Vcc aatey] a grail Cyr,

I hg¥e read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
Yes DLNo

if you do consent to receive documents electronically, submit the completed form with your
complaint. tf you do not consent, please do not attach the form.

Page 7

 
 

 

Case 1:20-cv-07631-GBD-SDA Document 2 Filed 09/16/20 Page 8 of 12

EEOC Form 461 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

 

To: Derrick Polite From: New York District Office

1686 Randall Avenue 33 Whitehall Street

Apt 4E ’ 5th Floor

Bronx, NY 10473 New York, NY 10004

[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a})
EEOC Charge No. EEOC Representative Telephone No.
Holly M. Shabazz,

16G-2019-05263 State & Local Program Manager (929) 506-5316

 

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

Ue OOOOH

Other (brieffy state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the onty notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years}
before you file suit may not be collectible.

On behalf of the Commission

G | yf ese September 8 2020

 

Enclosures(s) Judy A. Keenan, (Date Mailed)
District Director

cc:
VIP COMMUNITY SERVICES INC
Attn: Director of Human Resources
1910 Arthur Avenue
4th Floor
Bronx, NY 10457
 

 

Case 1:20-cv-07631-GBD-SDA Document 2 Filed 09/16/20 Page 9 of 12

Enclosure with EEOC
Form 164 (11/18)

INFORMATION RELATED TO FILING SUIT
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
if you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more lirnited than those described below.)

Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SUIT RIGHTS

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usuaily, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a “complaint” that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — nof 12/1/40 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VIl, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE’ -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
 

Case 1:20-cv-07631-GBD-SDA Document 2 Filed 09/16/20 Page 10 of 12

August 31, 2020

Derrick Polite

1686 Randall Avenue #4E
Bronx, NY 10473

(347) 280-0505

Case number: 10203954

EEOC

New York District Office

33 WhiteHall Street 5 Floor
New York, NY 1004-2112

Dear EEOC:

Please allow this letter to be submitted for a request to review my case due to me not submitting
witnesses to my initial claim filed before this above date.

Please refer to the your letter send to me under federal charge No. 16GB905263

My initial claim for reporting the events that took place with Ms. Keisha Williams and Lucie Toussaint
was witnessed by, Ms. Woods who works in the Health Homes department under Ms. Kiesha Williams.
On the day of the event, Ms. Woods witnessed the inappropriate touching Ms.Allision Maling performed
on both, Ms. Keisha Willlams and Ms. Lucie Toussaint. All of these parties were at the event in the
conference room on the fifth floor at the agency. The hours of the event were from 12 to 2pm. | was
not In attendance due to my monthly reports being due on that day to Public Health Solutions.

The reasons for my bringing forth Ms, Angela Caban who | supervised while at the agency, is because
after reporting all of her behaviors to my immediate supervisor there were no further discussions or
actions put in place to address her behavior. Ms, Caban has had the luxury te call two co-workers
“niggers” while in the workplace. A social worker in the nursing home a “bitch” and no actions were
taking from my immediate supervisor.

This can be confirmed by one of the co-workers who was called a “nigger”, Mr. William Coleman, peer
navigator in my department. Mr. Coleman has agreed to testify in the matter. Mr. Coleman’s number is
(929) $75-3526.In this case, there were two staff members called this name, Eric (glesias, Driver for the
Ryan White Program was called this name. The witness to this was Joann, who presently works in the
Substance abuse department being transferred from the Health Homes Department under the
supervision of Keisha Williams. Ms. Julia Cohen, Social Worker at WoodyCrest Nursing Home, (718) 414-
1750. | am certain she wiil verify Ms. Caban’s actions and behaviors while providing services in the
nursing home.

With regards to age discrimination, | contend the former Clinical Director, Mr.Raymondo Fermin was
paid more than me due to him being younger than me and starting the program. | made many attempts
to find the reasons for this underpay in my case, but my findings lead me to believe this due to him and |
both having the same credentialing and the reason for my underpayment each pay period. Moreover, |
began to get confirmation on this matter in January 2019. This is the time | had to renew the contract

 

 
 

 

Case 1:20-cv-07631-GBD-SDA Document 2 Filed 09/16/20 Page 11 of 12

with Public Health Solutions, {PHS) and found out the exact salary everyone was receiving. My questions
to my immediate supervisor, her supervisor, Ms. Darica Byne, and Human Resources began.

Simultaneously, On January 14, 2019 | was placed on a performance Improvement plan, (PIP). | agreed
to the matter because at the time and up until this point, | had no staff no supervision. In such recent
events, Ms. Caban hired Ocotber 24, 2018 and Lucie Tousslant hired October 9,, 2018 was new to the
agency. Needless to say, upon Ms. Caban arrived to the agency and in a matter of two weeks’ time, |
received reports of her behavior from various co-workers, which includes and not limited to the Chief
compliance office, Tabitha Gathney at the agency. Again while reporting these findings to my
immediate supervisor, Allision Maling her behavior went unnoticed and unaddressed while being her
immediate supervisor.

Moreover, the agency at the time of my release, attempted to deny me of my unemployment benefits.
in this case, the agency requested a hearing to stop payments of unemployment, The state offered them
two appointment dates In which they were not in attendance. Subsequently, | won my hearings
indicating the reasons why | reported the incidents of the inappropriately touching by the two staff
members and me filing the claim of follow up with the HR department and the Compliance department
at VIP Community Services.

This brings me to my claim of retaliation.

As | signed the new contract in to place for the Ryan White Program at VIP Community Services. |
continued by attempts to have my salary brought up to the proper level based on my license and my
ability to develop in my role as the Clinical Director of the program. During this three month probation
period and being monitored by the HR department and being supervised weekly by my immediate
supervisor, there were no reports verbally or written indicating there was a concern with my behavier. |
was informed during my supervision there was a improvements and | was receptive to the supervision
offered me during this period.

This lead me to the event that took place at the agency named, “Lunch on Five” that was hosted and
funded by myself being the Clinical Director for the Ryan White Program at VIP Community Services.

| contend, the reasons for me reporting the information to the Human Resources department and the
Compliance Department, Is because at the agency there were prior reports of my immediate supervisor,
Alison Maling and this alleged behavior, | shared with HR | was uncomfortable holding this information
because my role was not to determine whether it happened or not. | wanted to protect the agency for
possible ligation. During this period, Ms. Keisha Williams was under investigation in the HR department
due to her behavior with her immediate staff members. Moreover, the Social Worker, Anastacla who we
called “Stacy” who worked in the Mental Health department under the direction of Alison Maling came
to me and told me about reporting Alsion and the meeting that took place with her, HR and the Aaron,
the OOC of the agency. Stacy shared she would be leaving the agency because she was uncomfortable
with how Alison makes her feel and was not pleased with the outcome following her meeting.
Moreover, was upset because she requested a meeting with DebbieAnn, Eexecutive Director, and did
not make herself available for the meeting.

Lastly, my emails to Darica and Human Resources was warranted because during the new contract and
signing inte existence at the agency, my immediate supervisor indicated to me, “the decision is not left

 

 

 
 

Case 1:20-cv-07631-GBD-SDA Document 2 Filed 09/16/20 Page 12 of 12

up to me, this is not my pay grade”. | requested permission to reach out te HR and Darcia and she
stated, she was ckay with that as long as she remained in the loop. Alison also stated, she mentioned it
in her supervision but from January 2019 to August 2019 there were no written decisions offered me at
that time.

In closing, | appealed to Darica, about some of Alison behaviors to me and the department via email
titled, “This is a crisis” in the email In requested cultural sensitivity training for all due to the lack of
feedback | was recelving from Alison while in supervision. | got the impression my immediate supervisor
was not filtering the information | was given to her while in supervision to Darica, The take away from
the email only lead Alison to finalize the treatment plan the Ryan White has been waiting on since the
arrival of the new staff members. Ms. Caban left the agency during this period with unfinished work.
Then two weeks before they relieved me of my duties, | ran into Darica in the hallway at the agency and
she stated, they would calendar the underpayments to my payroll to bring me up to the appropriate
salary. On August 28, 2019 |-was let go at the agency.

| share alt the above is accurate and true.

Respectfully Submitted,

AIC tus 20RD

Derrick Polite, KESW-CASAC-T

 

 

 
